UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-1704



COSTELLO     CONSTRUCTION    OF       MARYLAND,
INCORPORATED;    LIBERTY  MUTUAL      INSURANCE
COMPANY,

                                            Plaintiffs - Appellees,

           versus


J.D. LONG MASONRY, INCORPORATED,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:05-cv-00742-GBL)


Argued:   March 13, 2007                    Decided:   June 26, 2007


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed in part, vacated in part, and remanded with instructions
by unpublished per curiam opinion.


ARGUED: Stephen Murray Seeger, QUAGLIANO & SEEGER, Washington,
D.C., for Appellant. David Hilton Wise, WATERS & WISE, P.L.L.C.,
Fairfax, Virginia, for Appellees.    ON BRIEF: Leonard A. Sacks,
Rockville, Maryland, for Appellant. Paul V. Waters, WATERS & WISE,
P.L.L.C., Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Costello Construction (Costello) received a substantial

contract to build a new administration building for Loudoun County

Public Schools (Loudoun County or County).     Costello subcontracted

the masonry work to J.D. Long Masonry, Inc. (J.D. Long).            Four

months after J.D. Long commenced its work on the building, Costello

terminated the subcontract and hired another masonry company to

complete the work.      Costello sued J.D. Long in federal district

court, seeking indemnification and damages for breach of contract.

J.D. Long counterclaimed for wrongful termination and damages

caused by Costello’s delays to the construction schedule.           The

district court granted summary judgment to Costello on J.D. Long’s

counterclaims. Following a bench trial, the district court awarded

$777,138.41 in damages to Costello.      J.D. Long appeals.   We affirm

the order of partial summary judgment for Costello but reduce its

damages award to $489,224.69.



                                   I.

            On September 15, 2003, Loudoun County awarded Costello a

contract     to   construct   a   new   administration   building    for

$21,435,200.      The contract provided a substantial completion date

of January 10, 2005, and a final completion date of February 10,

2005.      The contract said that “time was of the essence” and

provided that Costello would pay $2,500 per day in liquidated


                                    2
damages for delays to substantial completion and $1,000 per day in

delays to final completion.   J.A. 1339.

          Costello subcontracted with J.D. Long to do the masonry

work for a fixed sum of $1,435,000.   The subcontract stated that

J.D. Long had 50 days to complete the exterior masonry work, which

entailed installing “Arriscraft masonry units at the first level,

cast stone above the Arriscraft, and above the cast stone brick

masonry with cast stone bands.”   Appellant’s Br. at 4.    J.D. Long

was originally scheduled to start work in April 2004, but the start

date was delayed by several months due to problems beyond J.D.

Long’s control.   On August 11, 2004, Costello informed J.D. Long

that the new completion date for the exterior masonry work was

September 26, 2004. J.D. Long contested the end date, stating that

it had 50 working days to complete the work.    J.D. Long said that

it would be unable to finish the work until the end of October.

          Costello expressed concerns about the quality of the

masonry work soon after J.D. Long started.   Among other problems,

Costello complained that the brickwork did not comply with the job

specifications, the cast stones were damaged, and the first-floor

Arriscraft wall was improperly installed.      (J.D. Long’s on-site

foreman, Michael Boyd, admitted at trial that he was unaware of the

masonry specifications or the 50-day timetable.)     On October 29,

2004, Costello told J.D. Long that its “performance on the Project

has been and continues to be seriously deficient.”        J.A. 1446.


                                  3
Costello then sent a notice-to-cure letter on November 1, 2004,

stating that Costello would terminate the subcontract if J.D. Long

did not take immediate corrective action.        J.D. Long assured

Costello that it would correct the problems, but said that it could

not finish the work until the end of November.    Costello decided

not to take any action under the subcontract until that time.   J.D.

Long failed, however, to correct the deficiencies or complete the

work by the promised date.    On December 9, 2004, Costello hired

another company, Bragunier Masonry, to take over the work on the

building’s exterior.   J.D. Long continued to work on the interior

of the building.

          In January 2005 Loudoun County threatened to terminate

its contract with Costello, due in part to defects in the masonry

work. Loudoun County then hired a masonry consultant, Wiss Janney,

Elstner Associates, Inc. (Wiss Janney), to review J.D. Long’s work

and identify the corrective action needed.     On March 10, 2005,

Costello notified J.D. Long of the County’s concerns with the

masonry work. Costello stated that it would give J.D. Long another

opportunity to cure its breach of the subcontract.       J.D. Long

denied that it was the cause of the County’s complaints.    On May

20, 2005, after receiving the report prepared by Wiss Janney,

Costello sent another notice-to-cure letter, which instructed J.D.

Long to correct the deficiencies listed in the report.   J.D. Long




                                 4
failed to remedy Costello’s and Loudoun County’s concerns, and

Costello terminated the subcontract on June 22, 2005.

          Costello sued J.D. Long in the district court for breach

of   contract,   seeking   $1,767,702   in   damages.     J.D.   Long

counterclaimed for wrongful termination, requesting $677,832 in

damages for delays caused by Costello and quantum meruit relief for

work already performed. The district court granted partial summary

judgment to Costello on J.D. Long’s counterclaims.      After a bench

trial the district court awarded Costello $777,138.41 in damages.

          J.D. Long appeals the district court’s order granting

partial summary judgment to Costello and the award for damages. We

review the summary judgment decision de novo, and, with respect to

the bench trial, we review the district court’s factual findings

for clear error and its legal determinations de novo. See Williams

v. Sandman, 187 F.3d 379, 381 (4th Cir. 1999).



                                II.

                                 A.

          J.D. Long contends that the district court erred in

granting summary judgment to Costello on J.D. Long’s counterclaim

for damages caused by Costello’s delays. J.D. Long says that these

delays cost it $370,951 for additional scaffolding and $306,881 for

additional labor.   The district court determined that J.D. Long’s




                                 5
counterclaim for damages was precluded by Articles 4.1.1.1 and

4.1.1.3 of the subcontract.

           Article   4.1.1.1      (“Time   is    of   the   essence”)   of   the

subcontract states:

     The Contractor has the right to direct the manner in
     which the Subcontractor performs its work. Subcontractor
     shall proceed with the performance of the work at such
     time and in such sequence as the Contractor may direct
     and/or as required by the Schedule of Progress, which may
     be updated and revised from time to time by the
     Contractor as working conditions require, including
     overtime or shift work performance as necessary.
     Subcontractor shall perform overtime work and/or provide
     additional shifts and/or increase crews and equipment to
     assure timely completion of the project at not [sic] cost
     to Contractor, unless and only if the costs therefore are
     paid by the Owner for the Subcontractor’s behalf.

J.A. 1391 (emphasis added).       Article 4.1.1.3 (“Damages for Delay”)

states that “[a] time extension shall be the sole and exclusive

remedy of the Subcontractor for delays or suspensions caused by

Contractor.”   J.A. 1391.

           These two provisions unambiguously prevent J.D. Long from

recovering monetary damages from Costello, even for delays that

Costello caused, unless Loudoun County agrees to pay the costs.

Under   Maryland   law,   which    governs      our   interpretation    of   the

contract, “[w]here a contract is plain and unambiguous, there is no

room for construction, and it must be presumed that the parties

meant what they expressed.”         Feick v. Thrutchlev, 586 A.2d 3, 4

(Md. 1991).    We therefore affirm the district court’s grant of




                                      6
summary judgment to Costello on J.D. Long’s counterclaim for

damages.

                                  B.

             J.D. Long also claims that the district court erred in

determining that Costello terminated the subcontract for default.

J.D. Long says that the termination was wrongful, and therefore a

breach, because Costello did not provide it proper notice or

sufficient opportunity to cure the defects in the masonry work. In

addition, J.D. Long argues that it could not cure the defects in

the exterior masonry because Costello had prohibited J.D. Long’s

crew from returning to work on the building’s facade.

             J.D. Long’s claims are without merit.    Beginning in

August 2004 Costello repeatedly advised J.D. Long, orally and in

writing, that its work was deficient.    Costello told J.D. Long on

October 29, 2004, that it was in default of the subcontract, and it

sent J.D. Long a 14-page notice-to-cure letter on November 1, 2004.

The letter informed J.D. Long of the corrective action that it

needed to take and stated that it had three days, pursuant to

Article 6.1 of the subcontract, to cure the default.       Although

Costello could have terminated the subcontract on November 4, it

provided J.D. Long over a month to address the deficiencies.

           J.D. Long’s claim that it could not cure the default

because it was not permitted on the construction site is also

meritless.     Costello did not bar J.D. Long from working on the


                                  7
exterior of the building until December 9, 2004.               J.D. Long had

substantial opportunity to cure its default by this date, and

Costello reasonably concluded that extending more time to J.D. Long

would result in additional damages.              Thus, the district court

correctly determined that Costello was entitled to terminate J.D.

Long’s subcontract on grounds of default.



                                       III.

           J.D. Long challenges the $777,138.41 in damages awarded

to Costello at trial.           In calculating this award, the district

court first determined that J.D. Long’s breach caused $1,028,151.40

in damages: $210,000 for liquidated damages, $249,084.29 to repair

J.D. Long’s deficient work, $126,396 to complete the exterior

masonry work, $42,151.89 to heat the building until the masonry

work was finished, $37,074 to replace cracked masonry stones,

$147,341.23 for administration and overhead costs, $72,000 for

litigation costs, and $144,104 for attorneys’ fees. The court then

subtracted the unpaid balance on the subcontract, $251,013, which

is the amount that Costello saved by terminating it.

           J.D. Long says that the damage award should be vacated

for two reasons.          First, it says that it is not liable for

liquidated damages because Loudoun County has not withheld from

Costello   any    money   for    the   158-day   delay   in   the   building’s

completion.      Second, it argues that the court erred in calculating


                                        8
the 20 percent in administration and overhead costs that Costello

could recover under the subcontract.1              We review the factual

underpinnings of the district court’s damages calculations for

clear error, “but to the extent those calculations were influenced

by legal error, review is de novo.”           United States ex rel. Maddux

Supply Co. v. St. Paul Fire & Marine Ins. Co., 86 F.3d 332, 334

(4th Cir. 1996).

                                    A.

           J.D. Long disputes the award for liquidated damages. The

district court determined that J.D. Long delayed the project’s

completion by 60 days, and was therefore liable for $210,000 in

liquidated damages ($2,500 for each day to substantial completion

and $1,000 for each day to final completion).          J.D. Long says that

the district court erred in awarding a sum for liquidated damages

because Loudoun County has not attempted to recover such damages

from Costello.

           We agree that J.D. Long is not liable for liquidated

damages.     Article   3.3.1   of       the    subcontract   states,   “The



     1
      J.D. Long also claims that Costello owed $339,478 under the
subcontract, not $251,013. J.D. Long says that the two exhibits
that the court used to determine the balance of the subcontract
were unreliable.    J.D. Long, however, did not object to the
admission of these exhibits, nor did it cross-examine Costello
about their contents or authenticity. J.D. Long thus waived any
objection to the admission of the two exhibits, see, e.g., Clausen
v. SEA-3, Inc., 21 F.3d 1181, 1190 (1st Cir. 1994), and the
district court did not clearly err in using them to calculate the
balance on the subcontract.

                                    9
Subcontractor shall be responsible for its proportionate share of

liquidated damages . . . including all or a portion of any

liquidated damages assessed by the Owner against the Contractor.”

J.A. 1391.   The subcontract clearly provides that Costello can

recover liquidated damages from J.D. Long only if it is required to

pay liquidated damages to Loudoun County. The County, however, has

not claimed any liquidated damages against Costello.   Indeed, the

district court explicitly found that “Loudoun County did not

withhold [liquidated damages] from the contract balance.”     J.A.

2622. Although the County has withheld $750,000 “to insure all the

punch list items are done,” its representative, Tom Sullivan, made

clear at trial that this sum does not include money for liquidated

damages. J.A. 691-92. Sullivan also affirmed that the County does

not intend to assert its right to seek liquidated damages.

          The $210,000 award for liquidated damages against J.D.

Long is also improper under contract law principles.   The purpose

of breach of contract damages “is to place the non-breaching party

in the same position it would have been in but for the breach.”

Air Caledonie Int’l v. AAR Parts Trading, Inc., 315 F. Supp. 2d

1319, 1337 (S.D. Fla. 2004).   In this case, the district court’s

award places Costello in a better position than it would be in but

for the breach because the $210,000 would become a windfall when

the County pays Costello the $750,000 that it withheld to ensure

completion of the punch list items.   Of course, Costello could be


                                10
injured   if   Loudoun    County    decides    at   a    later    date    to    seek

liquidated damages, but this injury is speculative.                  Damages for

breach    of   contract     are    inappropriate        when   the     injury     is

“speculative, possible, or imaginary.”           Schonfeld v. Hillard, 218

F.3d 164, 172 (2d Cir. 2000); see also Willard Packaging Co. v.

Javier, 899 A.2d 940, 945 (Md. App. 2006) (stating that liquidated

damage provision is not enforceable when it is not a reasonable

estimate of the damages suffered).           For these reasons, we conclude

that the district court erred as a matter of law in awarding

liquidated damages to Costello.2

                                        B.

           The   district       court   also   committed       clear     error   in

calculating the damages that Costello could recover for overhead

and administration costs.         Article 6.1 of the subcontract provides

that the “contractor may immediately take all steps necessary to

supplement the work activities of Subcontractor and charge all

resulting cost therefrom plus 10% overhead and 10% profit to

Subcontractor.”    J.A. 1393.        The district court awarded Costello

$147,341.23    under     this   provision,     finding     that   Costello       was

entitled to 20 percent of the following costs:                       the cost to

complete the exterior masonry work ($126,396); the cost to repair


     2
      J.D. Long also argues that the district court abused its
discretion in admitting Costello’s expert witness testimony
regarding the delay attributable to J.D. Long. Because we conclude
that the liquidated damages are improper, we do not reach this
evidentiary issue.

                                        11
J.D. Long’s deficient work ($249,084.29); the expert consultant

fees ($18,827.39); the cost to enclose and heat the building

($42,151.89); the cost to replace cracked masonry stones ($37,074);

liquidated damages ($210,000); and Costello’s expert witness fees

($53,172.61).

            The court committed three errors in calculating the

administration and overhead costs. First, the 20 percent markup on

liquidated   damages    is   error   in   light   of   our   conclusion   that

Costello cannot recover liquidated damages from J.D. Long.                 See

supra part II.A.       Second, the markup on expert witness fees is

inappropriate because the subcontract does not permit Costello to

recover 20 percent of litigation costs as part of overhead and

administration. Third, the court’s figure for the cost to complete

the masonry work ($126,396) already included the 20 percent markup

because Costello paid only $105,830 to finish the exterior masonry

work.    These errors require Costello’s recovery under Article 6.1

of the subcontract to be reduced from $147,341.23 to $90,593.513

and its overall damage award to be reduced by an additional $21,166

to account for the cost-to-complete figure that was inflated by 20

percent.



     3
      The $90,593.51 sum is 20 percent of the following costs: the
cost to complete the masonry work ($105,830), the cost to repair
the deficient work ($249,084.29), expert consultant fees not
related to litigation ($18,827.39), the cost to enclose and heat
the building ($42,151.89), and the cost to replace the cracked
masonry stones ($37,074).

                                     12
                                 IV.

          In sum, we affirm the district court’s order of partial

summary judgment for Costello.        We conclude, however, that the

damage award to Costello must be reduced by $287,913.72 ($210,000

for liquidated damages, $56,747.72 for administration and overhead

costs, and $21,166 for the cost to complete the masonry work).     We

therefore vacate the judgment entered in favor of Costello with

respect to damages and instruct the district court on remand to

enter judgment in favor of Costello for $489,224.69.


                                                    AFFIRMED IN PART,
                                                     VACATED IN PART,
                                       AND REMANDED WITH INSTRUCTIONS




                                 13